PER CURIAM.
The appellants, Edward Berndt and Andrea Berndt, sued the appellee, First National Bank and Trust Company of Riviera Beach, alleging that the bank wrongfully disbursed funds held in escrow. The trial court granted an oral motion to dismiss by the bank and dismissed the case with prejudice. A previous written motion to dismiss had been denied. At the time of the dismissal a copy of an escrow agreement setting out the responsibilities of the bank was before the court. When the escrow agreement is considered together with the allegations made by the appellant, it appears that the appellant could have stated a cause of action against the bank if granted leave to amend. We believe the trial court should not have granted the motion to dismiss with prejudice. Accordingly, the order of dismissal is hereby reversed with directions that the appellants, Edward and Andrea Berndt, be allowed a reasonable time to amend their complaint.
ALDERMAN, C. J., and ANSTEAD, J., concur.
DAUKSCH, J., concurs in conclusion only.